Citation Nr: 0716206	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD), formerly rated as anxiety 
reaction.

2.  Entitlement to service connection for hypertension 
secondary to the PTSD.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which increased the rating for the veteran's 
service-connected PTSD from 10 to 30 percent retroactively 
effective from March 2001, the date the RO received his claim 
for a higher rating.  The RO denied his claim for service 
connection for hypertension secondary to the PTSD.

A more recent April 2003 RO decision again increased the 
rating for the PTSD, this time from 30 to 50 percent with the 
same March 2001 retroactive effective date.  The veteran has 
since continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35 (1993) (the veteran is 
presumed to be seeking the highest rating available, unless 
he expressly indicates otherwise).

A couple of other preliminary procedural points worth 
mentioning, a June 1946 rating decision granted service 
connection for a psychoneurosis, anxiety state, attributable 
to the veteran's World War II combat experiences.  An August 
2002 VA examination report reflects that his previous 
diagnosis of anxiety reaction was changed to PTSD.  The 
September 2002 rating decision, in turn, changed the 
Diagnostic Code for his acquired mental disorder from 9105-
9101 to 9411, for PTSD.  So his claim at issue is for an 
increased rating for a mental disorder that was service 
connected many years ago, albeit characterized differently, 
rather than for a higher initial rating for a just recently 
service-connected condition.  So the Board is not required to 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Instead, his current level of functional impairment 
is the primary concern.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).



Also note that a June 2001 rating decision denied service 
connection for hypertension on a direct basis (as opposed to 
secondary to the PTSD).  The veteran's notice of disagreement 
(NOD), in response, indicated he was basing his claim 
entirely on the theory that his hypertension is secondary to 
his PTSD.  Indeed, even when earlier filing his claim for 
service connection in March 2001, he had made the very same 
assertion - alleging his hypertension was due to the stress 
of his PTSD, for which he had then recently been diagnosed.  
Consequently, his appeal stems from the September 2002 RO 
decision that denied his hypertension claim on this purported 
secondary basis, not the earlier June 2001 decision that had 
denied this claim on the alternative theory of direct 
incurrence of this condition in service.  So the Board will 
limit its analysis of this claim to the theory of secondary 
service connection.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's PTSD causes mild changes in his mood and 
periodic sleep impairment - including as a result of 
nightmares.  His overall level of social and industrial 
impairment attributable to this condition is mild to 
moderate, as evidenced by his Global Assessment of 
Functioning (GAF) score of 60.

3.  The medical evidence of record does not show that the 
veteran's hypertension was caused or made permanently worse 
by his PTSD.




CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  The veteran's hypertension is not proximately due to, the 
result of, or chronically aggravated by his service-connected 
PTSD.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In this case, the RO sent the veteran letters in February 
2001 and October 2003 notifying him of the information and 
evidence needed to substantiate his claims for an increased 
rating and service connection, as well as apprising him of 
the information and evidence he needed to submit, the 
information and evidence that would be obtained by VA, and of 
the need for him to advise VA of or to submit any further 
evidence that was relevant to his claims.  An even more 
recent March 2006 RO letter also informed him how disability 
ratings and effective dates are assigned and the type of 
evidence impacting those downstream determinations.  
Moreover, the RO has since gone back and readjudicated his 
claims since providing that additional notice - which at 
that point made it fully compliant, as evidenced by the March 
2007 SSOC.  See Prickett, cited above.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the treatment records of the 
private doctor he cited.  The Board also notes that, in 
response to the March 2006 Dingess/Hartman supplemental VCAA 
notice letter and the May 2006 SSOC, the veteran informed the 
RO that there were additional treatment records he wanted VA 
to obtain for him.  His March 2006 response indicated that a 
cardiologist named Dr. Rosewell, whom he had told VA about 
for years, had records that needed to be considered.  The 
veteran's later November 2006 letter did not name a specific 
doctor.  It stated only that his cardiologist had extensive 
medical records related to his condition, so he was again 
presumably referring to Dr. Rosewell.

The veteran had earlier informed the RO upon submission of 
his claim that his cardiologist was named Dr. David N. 
Rosvold, and in response the RO had duly asked this doctor to 
provide his treatment records concerning the veteran.  
The Board's review of the claims file reflects no other 
references to a Dr. Rosewell.  The claims file contains 
records and diagnostic studies dating back to the early 
1990s, and these documents consistently show the veteran's 
attending physician as Dr. Rosvold.  Some of the test reports 
reflect a courtesy copy to another physician, but the name is 
not Rosewell.  Thus, the Board finds no legitimate basis to 
remand for additional development of records previously 
requested but not obtained.  See 38 C.F.R. § 3.159(c).

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain - which is obtainable, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

One last preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Increased Rating for PTSD

As already alluded to, a June 1946 rating decision granted 
service connection for a psychoneurosis, anxiety state, as a 
result of to the veteran's combat experiences in World War 
II.  Prior to the September 2002 rating decision at issue, 
his mental disorder was rated as 10-percent disabling.  But 
aside from increasing his rating to 30 percent, that decision 
changed his Diagnostic Code to 9411, for PTSD.  And following 
receipt of the August 2002 examination report, the April 2003 
RO decision again increased his rating - this time to the 
current level of 50 percent.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  


Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  
Applicable rating criteria are applied via an overall 
assessment of one's disability picture.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The applicable regulation for rating an acquired mental 
disorder states that, mental symptomatology causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.



Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a rating of 100 percent.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The competent medical evidence of record shows the veteran's 
PTSD is appropriately rated at its current level of 50 
percent, so his claim for a higher rating must be denied.  
38 C.F.R. § 4.7.

The July 2003 examination report reflects that the veteran 
told the examiner that he was a rifleman during World War II, 
and that he saw extensive action in the battle for Anzio, 
Italy, where he saw lots of people killed and shells 
exploding.  After his discharge, he had worked at McGuire Air 
Force Base, in New Jersey, as a contract administrator for 
approximately 30 years until his retirement at age 56.  He 
denied having received any previous psychiatric treatment.

The veteran reported symptoms of occasional nightmares and 
flashbacks, periodic hypervigilance, and exaggerated startle 
response when he heard loud noises.  He estimated the 
frequency of these symptoms as once or twice a month, and 
they were mild to moderate in intensity.  He was married for 
47 years until his wife died seven years earlier, and he had 
a son.  He described his relationship with his son as good 
and, while he lived alone, he was close to a number of 
relatives.  He spent most of his spare time going for walks, 
going to the YMCA, and socializing with his cousins.

The objective mental status examination revealed the veteran 
to be correctly oriented to person, place, and time.  He was 
casually dressed and cooperative.  His mood was neutral and 
his affect was appropriate.  His speech was normal, and there 
were no perceptual problems.  Thought processes and content 
were normal, and there was no suicidal or homicidal ideation.  
Insight, judgment, and impulse control were fair.  He denied 
any recent stressful events.

The examiner noted the veteran's productive work history and 
the fact that he had a supportive family.  The examiner 
assessed the veteran's symptoms as mild to moderate, and 
assigned a GAF score of 60.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the DSM-IV.  A GAF of 60 is at the highest end of the 
range of 51 to 60, which is indicative of moderate symptoms.  
DSM-IV, p. 47.

The Board is compelled to note, and find, that the veteran's 
PTSD manifests hardly any of the type symptoms required to 
receive a higher 70 percent rating.  The evidence shows his 
primary symptoms are varying sleep disturbance, nightmares 
and exaggerated startle response.  But these symptoms do not 
impact his ability to function independently, as reflected by 
the fact that he lives alone, and there is no evidence of 
inability to perform his activities of daily living.  
His symptoms, as noted during the 2003 examination, result in 
few of the limitations required for even his current 50 
percent rating, so certainly not those required for an even 
higher 70 percent rating.

The same examiner conducted the August 2002 examination.  The 
report reflects that the objective mental status examination 
reflected findings similar to those of the 2003 examination, 
but - at that time, the veteran manifested an inability to 
do serial sevens.  He also reported sporadic depression at 
that examination in addition to the symptoms already noted.  
Further, the examiner considered the veteran as somewhat 
isolative and, as a result, assessed the veteran's GAF at 50.  
A GAF of 50 is at the highest end of the range of 41 to 50, 
which is indicative of serious symptoms, such as suicidal 
ideation or severe obsessional rituals, or no friends or 
inability to keep a job.  See id., p. 47.  So even with 
somewhat more intense symptoms articulated at the 2002 
examination, the veteran's PTSD still did not meet or 
approximate the requirements for a 70 percent rating.  
38 C.F.R. § 4.7.

Neither the 2002 nor the 2003 examination noted any evidence 
of the more serious symptoms of an acquired mental disorder 
such as spatial disorientation and the like, which are among 
the criteria for a 70 percent rating.  Further, unlike at the 
2002 examination, the examiner noted the veteran's supportive 
family.  He also reported a good relationship with his son.  
In comparison, a higher 70 percent or even higher 100 percent 
rating envisions the total absence of the ability to form and 
maintain personal relationships.  Thus, the Board finds that 
the current 50 percent rating appropriately addresses the 
veteran's present level of symptoms, including any acute 
exacerbations.  See Francisco, 7 Vet. App. at 58.

The preponderance of the evidence is against assigning a 
rating higher than 50 percent.  38 C.F.R. § 4.7.  Since, for 
the reasons and bases discussed, the preponderance of the 
evidence is against the claim for a higher rating, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Service Connection for Hypertension

The veteran asserts that his hypertension was caused by his 
PTSD, in particular the associated stress.

A disability that is proximately due to or the result of a 
service-connected condition shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability that is chronically 
aggravated by a service-connected condition may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a link between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran does not have the necessary medical nexus 
evidence to etiologically link his hypertension to his PTSD, 
so the Wallin element (3) and Allen aggravation requirements 
are not satisfied requiring proof of this cause-and-effect 
relationship between these conditions.

The evidence of record does not specify the exact year the 
veteran was first diagnosed with hypertension.  The August 
2002 examination report reflects that he told the examiner 
that he was diagnosed with hypertension 35 to 40 years 
earlier when he worked at McGuire AFB in New Jersey.  The 
examiner reviewed his medical records and noted his other 
medical conditions, including coronary artery disease status 
post coronary artery bypass graft and aortocoronary bypass 
surgery, PTSD, and also surgery for repair of an abdominal 
aortic aneurysm.  The examiner noted the veteran's current 
medication for his hypertension as Atenolol, 
Hydrochlorothiazide, Nifedipine, and Lisinopril.

Physical examination revealed no abnormal findings.  EKG 
revealed sinus bradycardia with a rate of 52 per minute with 
occasional premature ventricular complex, otherwise no acute 
ST elevations.  The examiner rendered a diagnosis of chronic 
renal failure, mild, and essential hypertension, under good 
control under current medication.  In response to the RO's 
request for a medical nexus opinion concerning any possible 
relationship between the veteran's hypertension and PTSD, the 
examiner indicated the veteran's essential hypertension, 
which reportedly had developed 35 to 40 years earlier, was 
unrelated to his PTSD.

In a July 2001 letter, the veteran's private cardiologist, 
Dr. Rosvold, related that he had treated the veteran for many 
years for his several medical conditions.  He noted that the 
veteran's hypertension dated back many years and that it 
undoubtedly had been exacerbated by his "situation" that 
led to his diagnosis of PTSD.  Further, Dr. Rosvold noted the 
veteran had been under a great deal of stress since that 
time, which had affected his blood pressure, and that he was 
on multiple medications for the condition.  Dr. Rosvold 
opined that the veteran's hypertension, at least partially, 
should be classified as being exacerbated by stress, both 
past, present, and future.  


Dr. Rosvold reiterated that opinion in a December 2004 
letter.  In January 2007, he returned a VA Form 21-4142 
(Authorization to Release Information to VA) to the RO, on 
which he wrote that the veteran's hypertension dated back to 
the 1940s, and that it was undoubtedly affected by his PTSD 
after World War II, and that he took six medications for 
treatment of it.  Dr. Rosvold indicated the veteran was 
stable cardiovascular-wise, but that he had to remain on his 
medications to avoid hypertensive episodes.

The RO returned the file to the local VA Medical Center for 
clarification and requested an opinion as to whether the 
veteran's hypertension was aggravated by his PTSD.  The RO 
also asked to designate what records were reviewed as part of 
the assessment.  The October 2006 VA heart examination report 
reflects that the examiner concluded the veteran's 
hypertension was not likely due to his PTSD, while conceding 
there was an increased adrenergic state during periods of 
anxiety or stress in a PTSD patient, and that blood pressure 
was known to become elevated or aggravated.  That examiner, 
however, specifically stated that he did not have an 
opportunity to review the veteran's claims file for his 
pertinent medical and other history.  The only documents 
reviewed were the various examination reports concerning the 
veteran.  So the RO subsequently returned the claims file to 
that examiner and requested a review of it.  In a March 2007 
addendum, the examiner reviewed the claims file and indicated 
that PTSD was not a predisposing risk factor for the 
development of hypertension/coronary artery disease.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Here, the Board believes the VA examiner's opinions are more 
probative than Dr. Rosvold's to the contrary.  Dr. Rosvold 
reportedly has treated the veteran for many years and based 
his professional assessment on that relationship, but there 
is no "treating physician rule" that would give preference 
to his opinion over, say, the VA examiner's.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 
Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  
Dr. Rosvold's letters and records also do not indicate that 
he ever reviewed the veteran's claims file to see the results 
of his evaluation and treatment by other doctors.  Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Had, for example, Dr. 
Rosvold done so, he would have noted that he was in error in 
stating the veteran's hypertension dated back to the 1940s 
when there is no objective clinical indication of this.

VA regulations define hypertension as diastolic blood 
pressure predominantly 90 mm. or greater and isolated 
systolic hypertension as systolic blood pressure of 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

The claims file contains substantial factual support for the 
VA examiner's opinion.  The veteran's military records 
indicate he served in the European Theater of Operations.  He 
personally experienced intensive combat in the Battle of 
Anzio.  Indeed, he had seen constant combat for about six 
months when he simply could not deal with the rigors of it 
any longer.  So he was referred for medical evaluation and 
treatment and diagnosed with a psychoneurosis, anxiety state.  
The December 1945 Examination Report for Discharge indicates 
his blood pressure reading was 126/82.  So, despite his 
diagnosed combat-induced anxiety reaction, his blood pressure 
at discharge was well within normal limits, and that 
continued to be the case for the several ensuing years, 
despite his anxiety disorder (later changed to PTSD).



A July 1947 VA examination report reflects that his blood 
pressure was 120/70.  The November 1950 report reflects a 
reading of 115/70; June 1952, 130/70; and, July 1954, 155/75.  
These examination reports, which were conducted to assess the 
then current severity of his anxiety reaction, reflect that 
the veteran reported that the primary symptom he was 
experiencing was that he felt nervous all the time.  Yet, his 
blood pressure readings were consistently within normal 
limits.  In fact, for at least 10 years after his discharge, 
he did not show any signs of hypertension, though he was 
living with the daily stress of his anxiety reaction.  And, 
as mentioned, while his medical records do not specify the 
exact date that he was diagnosed with hypertension, there is 
also the fact that he developed coronary artery disease 
in the interim.

In sum, the Board finds that the evidence of record supports 
the VA examiner's 2006 opinion and 2007 addendum to the 
effect that, while the veteran's PTSD may be related to acute 
elevations of his blood pressure, it does not permanently 
aggravate it - that is, make it chronically worse.  And 
secondary service connection is only granted for chronic 
residual disability, not mere temporary and episodic flare-
ups.  Thus, the preponderance of the evidence is against the 
claim in the absence of this necessary medical nexus 
evidence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against it is 
roughly in balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
see also Almany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If, as here, the 
Board determines the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.


ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.

The claim for service connection for hypertension secondary 
to the PTSD also is denied



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


